Citation Nr: 1222103	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  01-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disk and joint disease, status post laminectomy. 

2.  Entitlement to a rating greater than 40 percent for chronic upper thoracic and lower cervical strain with herniated nucleus pulposus, C5-6, to include whether a separate rating is warranted for a thoracic spine disorder. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to September 13, 2007.  

(The issue of entitlement to service connection for fibromyalgia is the subject of a separate, but concurrently issued, Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1999 rating decision of the VA Regional Office (RO) in Portland, Oregon, and July 2004, and May 2011 rating decisions of the RO in Reno, Nevada.

The December 1999 rating decision denied entitlement to a rating greater than 40 percent for thoracic and lower cervical strain with herniated nucleus pulposus, C5-6.  In February 2000, the Veteran asked for reconsideration.  Accordingly, in September 2000, the RO in Reno, Nevada, issued a rating decision that continued the previous denial of entitlement to a rating greater 40 percent.  In October 2000, the Veteran filed a Notice of Disagreement (NOD) disagreeing with the December 1999 rating decision.

In a May 2001 decision, the Board denied entitlement to a rating greater 40 percent for the Veteran's cervicothoracic spine disability.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court vacated the May 2001 decision in August 2002 and remanded the claim for the assignment of a separate rating for the Veteran's dorsal, or thoracic, spine disability.  In December 2003, the Board remanded the Veteran's increased rating claim for further development.  

In the May 2001 decision, the Board also referred a claim of service connection for a low back disability and directed the RO to procedurally clarify whether the issue had been previously adjudicated and otherwise take appropriate action with regard to the adjudication of that claim.  Therefore, in June 2004, the RO sent a letter to the Veteran informing him that he was previously denied service connection for status post laminectomy and diskectomy of the lower spine in a March 1985 rating decision.  In a July 2004 rating decision, the Reno RO found that new and material evidence sufficient to reopen the Veteran's previously denied claim for entitlement to service connection for status post laminectomy and diskectomy of the lumbar spine had not been submitted.  The Veteran filed NOD within one year of the mailing date of the July 2004 rating decision.  See 38 U.S.C.A. § 7105(b)(1). 

In October 2005, the Board remanded the issues of entitlement to an increased rating for a cervicothoracic spine disability and entitlement to service connection for status post laminectomy and diskectomy of the lumbar spine so the Veteran could be scheduled for a hearing before a Veterans Law Judge (VLJ).  This Remand order also directed the RO to issue a Statement of the Case (SOC) on the issue of entitlement to service connection for status post laminectomy and diskectomy of the lumbar spine.  The SOC was issued as directed, using the Board's characterization of the issue, in January 2006.  In May 2006, a hearing was held before a VLJ.  Unfortunately, there was an apparent recording error such that the tape of the hearing was blank and a transcript of the Veteran's hearing testimony could not be produced.  Therefore, in June 2007, the Veteran was afforded a second video-conference hearing before a VLJ.  A transcript of this hearing is of record.  

In October 2007, the Board found that the Veteran's lumbar spine disability claim, denied on the basis that new and material evidence had not been submitted, must be recharacterized as a previously unadjudicated claim for service connection in the interest of fairness to the Veteran, given the characterization of the issue in the Board's May 2001 Remand order and the January 2006 SOC.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) ("[I]n the context of Veterans' benefits where the system of awarding compensation is so uniquely pro-claimant, the importance of systemic fairness carries great weight.").  As such, the Board will review the issue of entitlement to service connection for lumbar spine disorder de novo, as reflected in the characterization of the issue on the title page.  The issues of entitlement to an increased rating  for a cervicothoracic spine disability and entitlement to service connection for status post laminectomy and diskectomy of the lumbar spine were remanded for additional evidentiary development.

During the course of this remand, the Veteran's claims folder was reportedly lost, and a reconstructed claims folder was returned to the Board.  Upon review, the Board found that the claims folder was missing evidence and the case was remanded in March 2010 so the missing records could be located and associated with the claims folder.   

In a May 2011 rating decision, the Reno RO granted entitlement to a TDIU and assigned an effective date of September 13, 2007.  In this regard, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time that a disability is determined to be service connected.    Id. at 452-53.  Further, the Board notes that, in Rice, the Court determined that there is no freestanding claim for TDIU. Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in this case, the Veteran's claim for a TDIU is part and parcel of his original claim for an increased rating, and as such, this issue is properly before the Board.  Accordingly, the issues on appeal are as stated on the cover page.

In September 2011, the Veteran testified at an additional video-conference hearing before the undersigned VLJ.  Thus, the Veteran had two Board hearings before two different VLJs, in June 2007 and September 2011.  Because two different VLJs held hearings in this appeal, the following decision will be reviewed and signed by a panel of three VLJs, which includes the VLJs who presided over the June 2007 and September 2011 hearings.  See 38 C.F.R. § 20.707.  In this regard, the Board notes that the Veteran was afforded the opportunity to testify before a third VLJ, who would also participate in deciding his case, in December 2011.  The Veteran did not respond.  As such, the Board will proceed with the adjudication of this case.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).
  
The issue of entitlement to compensation pursuant to 38 U.S.C.A. §  1151 for residual injury to the right shoulder, to include rotator cuff damage and a superior labral tear from anterior to posterior (SLAP tear), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a rating greater than 10 percent for degenerative changes of the thoracic spine, as of September 26, 2003, and entitlement to a TDIU prior to September 13, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder, to include degenerative disk and joint disease, status post laminectomy, with sensory radiculopathy, was incurred in, or caused by, his military service. 

2.  The Veteran's degenerative disc and joint disease of the cervical spine with residual chronic pain and sensory radiculopathy of the bilateral upper extremities is manifested by multilevel degenerative changes, foraminal narrowing, decreased range of motion, muscle spasms throughout multiple muscle groups, and upper extremity sensory radiculopathy.

3.  The Veteran's degenerative disk and joint disease of the thoracic spine is  manifested by hypertrophic spurring, muscle spasm, and painful motion.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disorder, to include degenerative disk and joint disease, status post laminectomy, with sensory radiculopathy, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

2.  The criteria for a 60 percent rating, and not higher, for service-connected degenerative disc and joint disease of the cervical spine with residual chronic pain and sensory radiculopathy of the bilateral upper extremities have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5290 (2003), 5293 (2002), 5241, 5242, 5243, 8510.

3.  The criteria for a separate 10 percent rating for service-connected degenerative disk and joint disease of the thoracic spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.45, 4.49, 4.71a, Diagnostic Codes 5003, 5291 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for a lumbar spine disorder, to include degenerative disk and joint disease, status post laminectomy, with sensory radiculopathy, which is a complete grant of the benefit sought on appeal.  Thus, with regard to that issue, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

With regard to the Veteran's claim for an increased rating for his service-connected chronic upper thoracic and lower cervical strain with herniated nucleus pulposus, C5-6, VA's duties to notify and assist has been met.  The duty to notify requires VA to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim upon receipt of a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  When the Veteran files a claim for an increased rating, 38 U.S.C.A. § 5103(a) requires VA to notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010).    

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated January 2004 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  An RO letter dated November 2007 notified the Veteran that the evidence considered in determining the disability rating for a service-connected disability includes evidence of the severity of the disability and the impact of the service-connected condition and related symptoms on employment.  The issue of entitlement to an increased rating for a cervicothoracic spine disability was readjudicated in November 2009, August 2008, and May 2011 SSOCs. See Prickett v. Nicholson, 20 Vet App. 370, 376 (2006) (holding that the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

Regarding the duty to assist, as discussed more thoroughly below, the RO and/or AMC have obtained all relevant records adequately identified by the Veteran, including his service records, VA treatment records, and private treatment records.  The RO and/or AMC have also provided the Veteran with thorough and contemporaneous VA examinations where the examiner reviewed the medical records in the claims folder; considered the Veteran's medical history, including the Veteran's lay reports of his symptomatology; and described the Veteran's disabilities in sufficient detail to allow for a fully informed evaluation.  See VA examination reports dated June 1997, June 2000, February 2004, November 2008, and April 2011; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the VLJs specifically clarified the issues on appeal.  See June 2007 Board Hearing Transcript, p. 2; September 2011 Board Hearing Transcript, p. 2.  Additionally, the VLJs sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the June 2007 or September 2011 Board hearing.  Each hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through testimony, argument, and questions, demonstrated actual knowledge of the elements necessary to substantiate each claim.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied that the RO and/or AMC have substantially complied with the Board's December 2003, October 2005, October 2007, and March 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board directed the RO and/or AMC to provide the Veteran with corrective VCAA notice; schedule the Veteran for a hearing before a VLJ; obtain the Veteran's complete service treatment records, private treatment records, and VA treatment records, to include all records from the VA Medical Center in Las Vegas, Nevada, the February 2004 VA examination report, and the October 2008 VA examination report addendum; and to provide the Veteran with current VA examinations.  Additionally, the Board directed the RO/AMC to readjudicate the Veteran's claim.  

In this regard, as discussed above, the Veteran was provided with corrective notice in January 2004 and November 2007, and he was provided with hearings before a VLJ in June 2007 and September 2011.  

The Veteran's available service treatment records were properly requested in March 2010 and associated with the claims folder in May 2010.  As directed in the Board's March 2010 Remand order, the Veteran was notified that his service treatment  records were requested in April 2010.  When the Veteran's complete service treatment records could not be obtained, he was notified and asked to submit any service treatment records in his possession in a July 2010 letter.  In August 2010, the Veteran responded by submitting the service treatment records in his possession.  Later that month, the Veteran was notified that his complete original service treatment records were unavailable, and he was asked to submit any remaining relevant documents and other evidence in support of his claim.  The August 2010 letter also notified of the specific efforts undertaken to retrieve these records.  The Veteran responded and asked VA to waive the additional time period allotted for the development of his service treatment records.  

All appropriate actions have also been taken to obtain the Veteran's private treatment records in accordance with the Board's October 2007 Remand order.  In a November 2007 letter, the Veteran was asked to complete, sign, and return a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for every non-VA doctor that has treated him for his back disabilities.  In response, the Veteran chose to directly submit his additional relevant private treatment records.  In July 2009, the Veteran submitted an SSOC notice response informing the RO that he had no other evidence to submit in support of his claim for an increased rating for his cervicothoracic spine disorder.  As noted above, the Veteran was asked to submit any additional relevant evidence in support of his claim in August 2010, and he responded that he had no additional evidence to submit in an SSOC notice response form later that month.  

The Veteran's complete VA treatment records have been associated with the claims folder, including the February 2004 VA examination report and the October 2008 VA examination report addendum, pursuant to the October 2007 and March 2010 Remand orders.  As noted above, the Veteran was provided with additional VA examinations as directed in the December 2003 and October 2007 Remand orders in February 2004, November 2008, and April 2011.  Additionally, on remand, the Veteran's claim was readjudicated in July 2005, November 2009, August 2010, and May 2011 SSOCs.

Therefore, as VA's duties to notify and assist have been met, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) at the June 2007 and September 2011 Board hearings, and the RO/AMC substantially complied with the Board's December 2003, October 2005, October 2007, and March 2010 remand directives, there is no prejudice to the Veteran in adjudicating this appeal based on the current record.


II.  Service Connection Claim

The Veteran contends that he currently suffers from a lumbar spine disability with lower extremity radiculopathy that began following an 18 foot fall from a pole during service in January or February 1974.  He further contends that his service treatment records document the occurrence of this injury and subsequent treatment for a lower back condition in service and that the competent medical evidence, specifically the October 2008 VA examination report, shows that his current lumbar spine disability is related to his in-service injury.  He also asserts that he has suffered from continuous symptoms since the time of the injury, as illustrated by his medical records that show evaluation for lumbar spine surgery as early as November 1978.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

A lay witness is also competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Specifically, the Court has held that a layperson is competent to report symptoms of pain.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is currently diagnosed with degenerative disk and joint disease of the lumbar spine, status post laminectomy, with sensory radiculopathy.  See April 2011 VA examination report; October 2008 VA examination report.  Therefore, the evidence of record demonstrates the existence of a currently diagnosed lumbar spine disability.  Additionally, the evidence shows that the Veteran sustained a lower back injury from a fall in service.  The Veteran has consistently testified as to the nature of the fall and his resulting injury throughout the record and his testimony is corroborated by his service treatment records that show complaints of back pain in the lumbar and thoracic spine around February 1974, complaints of pain radiating to the lower back in May 1974, and an August 1974 order for x-rays of the lumbar spine due to back pain since a fall in February 1974.  This evidence is competent, as lay evidence can establish the occurrence of an-service injury or event where the issue is factual in nature, as it is here.  See Grottveit, 5 Vet. App. at 93.  The Veteran's statements and testimony are also credible as they are consistent with each other and the other evidence of record.  See Pond, 12 Vet. App. at 345-47.

At separation, the Veteran indicated that he did not know if he had recurrent back pain, and in September 1975, the Veteran's private physician described his in-service lumbar spine x-rays as within normal limits.  He did not order additional lumbar spine x-rays at that time because he felt that the cervical spine was the primary area of concern.  In October 1978, the Veteran suffered an on-the-job injury to his lumbar spine and received Workers' Compensation benefits.  

A November 1978 consultation report from the Veteran's private physician shows that he reported back and right lower extremity pain after a fall at work in October 1978.  Specifically, he accidentally stepped down into a hole with his left foot while leaving his right foot on the ground.  The Veteran also reported a past history of back pain in the military, but higher in the back, and without any continuing problems since that time.  X-rays showed no bony defects of the lumbar spine.  A laminectomy was performed in January 1979 after a December 1978 myelogram showed a L4-L5 defect.  A soft degenerative disc was removed and the nerve root was decompressed.  A pathology report of the removed specimen showed degenerative alteration of the nucleus pulposus.  Following the surgery, another myelogram was performed in April 1979 that showed no change and continuing nerve root irritation on the right side.  An additional surgery was recommended.

A neurosurgical consultation report dated December 1979 also shows that the Veteran reported back and right leg pain since a fall in October 1978 while working.  He reported some immediate pain but did not seek treatment for three days.  Following the April 1979 myelogram, showing continuing nerve root irritation, the Veteran sought treatment with a different physician who diagnosed chronic lumbar strain and recommended a body cast for six weeks.  At that time, an electromyography (EMG) study reportedly showed no abnormality.  At the time of the December 1979 examination, the Veteran reported pain in the posterior aspect of the right buttock and calf.  This report also notes that the Veteran was discharged from the military with a disability obtained under uncertain circumstances.  The neurosurgeon personally reviewed the previously mentioned December 1978 and April 1979 myelograms, and found that the former showed a smooth defect at the L4-L5 level and a "nerve root at that level does not fill well."  The April 1979 myelogram was also found to show a defect on the right at the L4-L5 level, as well as a laminar defect in the upper portion of the L4 laminae on the right.  The neurosurgeon determined that both the laminar defect and the surgical scar indicate that the surgery was done above the planned level, at L3-L4.  The diagnosis provided is a herniated right L4-L5 disc without definite neurological findings and chronic lumbosacral strain.  The comments show that the physical examination strongly indicated nerve root irritation in the right leg.  Further studies were ordered to determine whether surgical decompression of the right L5 nerve root should be pursued. 

December 1979 x-rays showed disc disease at L3-L4, but a December 1979 computed tomography (CT) scan showed no definite abnormalities and a January 1980 myelogram showed no abnormality, in contrast to the December 1978 and April 1979 myelograms, that showed a consistent defect on the right at the L4-L5 level.  As a result, physical therapy was prescribed and surgical decompression was not recommended.

A March 1999 neurosurgery consultation shows that the Veteran reported low back pain, chronically intermittent, unsuccessfully operated on around 1978.  The Veteran was not interested in additional surgical intervention.  In October 1999, the Veteran sought treatment for chronic low back pain due to a flare-up and reported that it began in service in 1974 when he fell from a telephone pole.  He reported subsequent bilateral radiating pain into the legs.  He also reported an unsuccessful surgery in 1978 or 1979, with continuous pain since that time.  He was thought to possibly have chronic post-laminectomy syndrome of the low back, primarily myofascial in origin.

A February 2000 CT scan suggested a diffusely bulging disc and narrowed left neuroforaminal at L4-L5.  Magnetic resonance imaging (MRI) of the lumbar spine was recommended.  The Veteran sought treatment that month at the VA for severe back pain, described as a 10 on a 1 to 10 scale.  He reported back pain for many years following a fall from a pole.  A March 2000 MRI showed degenerative changes at L3-L4 and L4-L5; mild broad-based bulging annulus at L3-L4 without focal protrusions, no mass effect on the thecal sac; and a mild bulging disc at L4-L5, touching the thecal sac.  Treatment notes from March show a diagnosis of right leg radicular symptoms, bulging discs with degenerative changes at L3-L4 and L4-L5, and chronic low back pain.

In June 2000, the Veteran underwent a second surgery for lumbar stenosis at L4-L5.  A lumbar laminectomy at L4-L5 and extensive foraminotomy of the S1 nerve root on the right was performed.  In June 2000, six days after his surgery, the Veteran was provided with a VA examination of the cervicothoracic spine.  The examiner diagnosed arthritis of the lumbar and cervical spine, but gave the opinion that any relationship between the arthritic changes and the 1974 fall from a telephone pole was difficult to establish with certainty.  

An August 2000 MRI showed scar tissue surrounding the spinal canal and filling the bilateral lateral recesses at L4-L5, disc dessication at L3-L4 and L4-L5, annular tears at L3-L4 and L4-L5, postoperative fluid collection from L4-L5 to L5-S1, and a minimal disc central bulge at L5-S1.  No narrowing of the neural foramina or central canal was shown.  In October 2006, an EMG report showed chronic right L5 radiculopathy.  The Veteran reported chronic low back pain beginning in 1974.

In October 2008, the Veteran was provided with a VA examination of the lumbar spine and an etiological opinion was obtained.  The report notes the Veteran's history of a fall from a telephone pole from about 18 feet, causing him to fall on his left shoulder and back; his 1979 lumbar spine surgery; and his 2000 surgery.  The report does not note the Veteran's work-related injury in October 1978.  Sensory examination showed a deficit over the L5 dermatome in the left leg and foot area.  The MRI showed postsurgical changes at L4-L5 with facet arthropathy, annular bulging, moderate foraminal stenosis, and mild foraminal narrowing at the L4-L5 and L5-S1 levels.  The examiner diagnosed degenerative disk and joint disease of the lumbar spine, status post laminectomy on two occasions, and provided the opinion that the Veteran's lumbar spinal disc condition was at least as likely as not related to military service as the 18 foot fall from a pole is the nexus that triggered his complaints.  There is no other etiological opinion of record. 

Resolving the doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates continuous symptoms of low back pain since the 1974 fall in service.  Although treatment records dated from October 1978 to February 1980 note low back pain symptoms beginning at the time of the Veteran's October 1978 work injury and attribute his in-service back pain to the upper back only, that history was reported contemporaneously with the Veteran's claim for workers compensation benefits and is conflict with his service treatment records.  His service treatment records clearly show treatment for lower back symptoms in addition to thoracic and cervical spine pain.  The Veteran's in-service x-ray report is not of record, and his private physician declined to order lumbar spine x-rays in 1975.  Therefore, the first definitive radiographic evidence of the lumbar spine of record is dated after the Veteran's October 1978 work injury.  Furthermore, the only medical opinion of record, while not given in consideration of the October 1978 work injury, relates the Veteran's current lumbar spine disorder to service and provided a detailed description of the relationship and course of that spinal condition to his other back, neck, and radicular symptoms.  As the course of his lumbar spine disorder is described in detail such that the Board can fully evaluate the explicit basis for the provided opinion, the effect of the absence of any mention of his work injury on the probative value of the medical opinion is diminished.

Therefore, resolving any doubt in favor of the Veteran, the evidence of record showing a current diagnosis of degenerative disk and joint disease, status post laminectomy, with sensory radiculopathy; onset of those symptoms in service; continuous symptoms of lower back pain since service; and medical evidence linking the in-service injury and the continuous symptoms of lower back pain to the current diagnosis.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  As such, the Board finds that service connection for a lower back disorder, to include degenerative disk and joint disease, status post laminectomy, with sensory radiculopathy, is warranted.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167; Barr, 21 Vet. App. at 307. 


III.  Increased Rating Claims

The Veteran contends that he is entitled to a higher disability rating for his service-connected cervicothoracic spine disability, currently rated at 40 percent disabling.  Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Although the Veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  As discussed below, the evidence of record does not show symptoms meeting the criteria for different ratings with regard to the Veteran's cervical spine disability.  Due to the changes in the rating code, staged ratings may be applicable to the Veteran's thoracic spine disability, but this issue is addressed in the Remand order below.

Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  The Board must explain in its decision the diagnostic code under which the claim is evaluated, and explain any inconsistencies that result from shifting diagnostic codes throughout the adjudication process in order to avoid confusion as to the standards and criteria used to evaluate the claim.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

As noted above, the Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden, 125 F.3d at 1481.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. Consequently, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence in support of its findings and may not substitute its own medical opinion).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology; or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id. 

With regard to joint disabilities, the factors of disability reside in reductions of their normal excursion of movements in different planes.  38 C.F.R. § 4.45.  When determining the extent of the reduction of excursion of movement, VA must consider evidence of less movement than normal, more movement than normal, weakened movement, excess fatigueability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  Id.  Related considerations include instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Id.  In determining the extent of the limitation of motion present, VA must consider the degree of impairment upon repetitive use and during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995); Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  

However, when evaluating the reduction of excursion due to pain, any painful motion is not equivalent to limited motion under the diagnostic code provisions pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows that the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  Pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Where the diagnostic code is not predicated on the loss of range of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).    

The Board notes that the schedular criteria for rating the spine have been amended twice during the pendency of the Veteran's appeal.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, DC 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under DC 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

The Veteran's cervical spine disability is currently rated at 40 percent disabling under the old criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A 40 percent rating is assigned where there is severe intervertebral disc syndrome with recurring attacks and intermittent relief.  A 60 percent rating may be assigned where there is pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

The Veteran is currently not in receipt of a separate rating for a thoracic spine disability.  However, in the August 2002 Joint Motion for Remand, it was determined that entitlement to a separate 10 percent rating was warranted for the thoracic spine under Diagnostic Code 5291 (2002).  Under Diagnostic Code 5291, a 10 percent disability rating is assigned where there is severe or moderate limitation of motion of the dorsal spine.  A 10 percent rating is the maximum rating available under Diagnostic Code 5291.

Review of the evidence of record, resolving any doubt in favor of the Veteran, demonstrates entitlement to a 60 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), for degenerative disc and joint disease of the cervical spine with residual chronic pain and sensory radiculopathy of the bilateral upper extremities, and entitlement to a separate 10 percent rating for degenerative disc and joint disease of the thoracic spine under Diagnostic Code 5291, throughout the appellate period.

The Veteran was provided with a VA examination in June 1997 for the purpose of assessing the severity of his service-connected thoracic and cervical strain with herniated nucleus pulposus at C5-C6.  1993 MRI revealed a herniated nucleus pulposus at the C5-C6 level with nerve root impingement.  An EMG showed irritation of the C5 and C6 nerve roots.  The Veteran complained of constant neck pain and stiffness that increases with any activity or when sleeping with his neck in the wrong position.  The report shows that the Veteran reported pain severe enough at times to be completely incapacitating, requiring bed rest.  The Veteran also reported intermittent weakness of both arms, which caused him to drop things.  He reported radicular pain radiating over both shoulders and intermittent numbness and tingling of his arms and hands and increasing symptoms with cold and damp weather.  Upon examination, the Veteran had tenderness over the paraspinal musculature of the cervical and upper thoracic areas, as well as the bilateral trapezius muscles, with muscle spasm.  There was hypersensitivity over the C5 and C6 distributions of the left arm.  The examiner diagnosed a herniated nucleus pulposus at C5-C6 with left radiculopathy.

The Veteran underwent a neurosurgery consultation in March 1999 and complained of neck pain with radiation into the left arm.  The report notes that a June 1997 MRI showed a chronic-appearing disk protrusion at C5-C6 on the left side with foraminal narrowing.  Neurospinal examination showed no evidence of myelopathy or radiculopathy at any level, and approximately 60 to 70 percent of normal range of motion was obtained.  The neurosurgeon determined that the Veteran's symptoms did not warrant consideration of surgical intervention due to the absence of significant neurological findings.

In October 1999, the Veteran had a physiatry consultation with a private physician's assistant who found that his MRI showed a old-looking disk protrusion at C5-C6 on the left that, along with osteophytes, produced narrowing of the neural foramen on the left at C5-C6.  The Veteran had decreased cervical range of motion and tenderness diffusely along the spine from C2-T3, but no motor/sensory deficits and intact and symmetrical deep tendon reflexes.  March 2000 VA treatment records show possible C5-C6 nerve root irritation by EMG.  A May 2000 X-ray of the cervical spine showed very mild dextrocurvature, mild disk space narrowing at the C5-C6 level associated with some mild anterior and dorsal endplate osteophytic spurring, very mild uncovertebral hypertrophy, and mild left-sided neural foraminal compromise at C4-C5 on the right.

The Veteran was provided with an additional VA examination in June 2000.  He complained of increasing pain and stiffness of the neck, with episodes of numbness and tingling of both hands, causing him to drop things.  The examiner diagnosed arthritis of the cervical spine with decreased range of motion and found no neurological deficit.  Any weakness of the upper extremities found upon examination was attributed to the pain from the Veteran's recent lower back surgery.

In July 2000, the Veteran submitted an examination report from his private physician showing complaints of constant neck soreness with pain radiating down both extremities with numbness and tingling in the fingers of both hands, worse on the right than the left.  His range of motion of the cervical spine was reported as extremely limited, with pain and lack of endurance with range of motion.  There was spasm of the paracervical and trapezius muscles and a fixed postural deformity of cervicothoracic flexion.  The diagnoses provided are chronic cervicothoracic strain injury with no signs of cervical radiculopathy at that time.

In September 2000, an MRI showed a mild disk protrusion at C3-C4 and significant changes at C5-C6, to include early spinal stenosis and left neural foraminal narrowing.  In November 2000, the Veteran underwent physical therapy which improved his range of motion, although still below functional limits.  There were continued, but reduced, areas of spasm and tenderness.  The Veteran also consistently complained of arm radiculopathy.

In April 2001, the Veteran had a neurological consultation at the VA for evaluation of his neck and back pain.  The Veteran reported neck pain that radiates up to his head and down to his hands and is associated with intermittent pain in his right and left shoulder.  There was no characteristic nerve root involvement, although the neurologist noted that past MRIs had shown questionable nerve root involvement without serious impingement.  A nerve conduction study and EMG were performed for the right upper extremity and were within normal limits, showing no clear evidence for radicular involvement.  At an August 2001 neurological consultation, the neurologist determined that the Veteran's pain was not neuropathic but musculoskeletal, and he was referred to a rheumatologist for pain management.

The Veteran was seen for an additional neurosurgical consultation in April 2002.  He complained of neck and bilateral shoulder pain and intermittent arm pain, worse on the left, and down to the fingers at all times.  The pain was aggravated by turning and lifting.  The Veteran reported dropping items due to these symptoms about three to four times per week for a period of several years.  He reported that his neck pain flares up with coldness, and has been worse for the last six months.  Examination showed decreased range of motion of the neck and grossly intact sensation of the upper extremities.  He was diagnosed with probable cervical spondylosis with mild focal neural deficits in the upper extremities.

An October 2002 MRI of the cervical spine showed multilevel multifactoral spinal canal stenosis.  Specifically, the findings included a central disk protrusion accounting for mild spinal canal and bilateral lateral recess stenosis at C3-C4; mild narrowing of the right neural foramina at C4-C5; central/left paracentral posterior osteophyte/disk complex accounting for mild to moderate spinal canal and bilateral lateral recess stenosis with bilaterally narrowed neural foramina at C5-C6, more prominent on the left side; posterior central/right paracentral osteophyte disk complex accounting for moderate spinal canal and moderate to severe right lateral recess stenosis with mild left lateral recess stenosis and narrowed neural foramina, particularly on the right side.

Subsequent medical and lay evidence shows increasingly severe cervical spine symptoms, ultimately resulting in cervical fusions in 2008 and 2009.  See April 2011 VA examination report; November 2009 operative report, September 2008 operative report.  

Upon review of the evidence of record, and resolving any doubt in favor of the Veteran, the Board finds that he is entitled to a 60 percent rating for his degenerative disc and joint disease of the cervical spine with residual chronic pain and sensory radiculopathy of the bilateral upper extremities, as the evidence consistently shows significant, persistent symptoms of chronic and severe pain, demonstrable muscle spasm, and little intermittent relief.  The evidence also shows symptoms of upper extremity neuropathy that are related to the site(s) of the diseased disc(s), particularly at C5-C6.  Furthermore, although objective nerve conduction tests and EMGs did not consistently show the existence of radiculopathy, the medical evidence shows foraminal narrowing and nerve root irritation and lay subjective reports of radicular symptoms are consistently seen throughout the record.  Therefore, the Veteran's rating more closely approximates the criteria for a 60 percent disability rating under Diagnostic Code 5293 (2002).

A 60 percent rating is also the highest disability rating available under the new regulations used to rate intervertebral disc syndrome of the cervical spine.  See 
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As such, the Veteran would not be entitled to a disability rating greater than 60 percent under this Diagnostic Code.

Under either the old criteria for intervertebral disc syndrome, a separate disability ratings cannot be assigned for the Veteran's bilateral neuropathy of the upper extremities under Diagnostic Code 8510 (2002) in conjunction with his 60 percent disability rating under Diagnostic Code 5293 (2002), as, in this case, such an assignment would clearly violate the rule against pyramiding.  Here, the symptomatology and functional impairment resulting from the Veteran's intervertebral disc syndrome of the cervical spine significantly overlaps with the symptomatology and functional impairment resulting from the Veteran's incomplete paralysis of the upper radicular group, as evidenced by the Board's explicit consideration of the Veteran's neurological symptoms in determining his entitlement to a higher disability rating under Diagnostic Code 5293 (2002).  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

Under the new criteria, VA is directed to evaluate intervertebral disc syndrome either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25, the combined ratings table.  That is, VA should rate the Veteran's degenerative disc and joint disease of the cervical spine with residual chronic pain and sensory radiculopathy of the bilateral upper extremities by either combining the separate ratings for the Veteran's chronic orthopedic and neurological manifestations or on the total number of incapacitating episodes.  See id. (emphasis added); 67 Fed. Reg. 54,345 (explaining that each affected spinal segment may be rated on incapacitating episodes or chronic neurologic and orthopedic manifestations), 54,347 (explaining that an "incapacitating episode" of intervertebral disc syndrome means a period of acute orthopedic and/or neurologic symptoms).  

In the Federal Register, the Secretary explained that the new criteria allowing ratings based on either chronic neurologic and orthopedic manifestations or incapacitating episodes was not a significant departure from the previous rating criteria under Diagnostic Code 5293, notwithstanding the holding in Bierman v. Brown, 6 Vet. App. 125, 129 (1994), as the BVA Chairman's Memorandum No. 01-92-23, dated August 10, 1992, determined that no separate disability rating for neurological symptomatology would be assigned under the old code where a 60 percent disability rating for intervertebral disc syndrome was in effect, except for exceptional cases. 

Therefore, as assigning a separate rating for the Veteran's neurological symptoms would constitute pyramiding under Diagnostic Code 5293 (2002) and the new criteria directs VA to assign either separate ratings for chronic orthopedic and/or neurological manifestations or a rating based on acute symptoms resulting in incapacitating episodes, no separate rating for the Veteran's neuropathy can be assigned under either of those criteria.
 
However, the Board will consider whether the Veteran would be entitled to a higher rating were his orthopedic and/or neurological manifestations rated separately under either the old or the new criteria pertaining to chronic manifestations.

Under the old criteria, Diagnostic Code 5290 (2003) is used to rate limitation of motion of the cervical spine.  A 10 percent rating is assigned where there is slight limitation of motion of the cervical spine, a 20 percent rating is assigned where there is moderate limitation of motion of the cervical spine, and a 30 percent rating was assigned where there is severe limitation of motion of the cervical spine.  Under the new criteria, a 30 percent rating is assigned for favorable ankylosis of the entire cervical spine or forward flexion limited to 15 degrees or less.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Diagnostic Code 8510 is used to rate paralysis of the upper radicular group.  Under Diagnostic Code 8510, a 20 percent rating is assigned for mild incomplete paralysis of the nerve.  Where there is moderate incomplete paralysis, a 30 percent rating is assigned for the minor extremity and a 40 percent rating is assigned for the major extremity.  Where there is severe incomplete paralysis, a 40 percent rating is assigned for the minor extremity and a 50 percent rating is assigned for the major extremity.

Here, as noted above, nerve conduction tests and EMGs did not generally show the existence of radiculopathy.  See March 1999 private neurosurgery consultation report, October 1999 private physiatry consultation report, March 2000 VA treatment records, June 2000 VA examination report, July 2000 private examination report, and April 2001 VA neurology consultation report, September 2004 VA EMG report, October 2006 VA EMG report.  Later records show mild sensory deficits.  See October 2008 VA examination report; June 2010 VA treatment records, April 2011 VA examination report (showing sensory symptoms, a normal motor examination, and no affected joint functioning).  The Veteran has also consistently reported symptoms of bilateral neuropathy, including numbness, tingling, pain, and occasional symptoms of weakness.  

Therefore, entitlement to a 20 percent rating for mild incomplete paralysis of the upper radicular group (fifth and sixth cervical) is warranted for each arm by the evidence of record, resolving all doubt in favor of the Veteran.  See 38 C.F.R. § 4.124a ("When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.").  The Veteran's neuropathy is not best described as "moderate," such that a higher rating should be awarded, for either upper extremity, as the objective medical evidence does not show a moderate degree of disability; rather, all medical professionals in the record who have described the degree of impairment have found it to be mild.  Furthermore, the symptoms described by the Veteran in his lay statements of record and hearing testimony, including numbness, decreased sensation, tingling, and occasional difficulty holding on to objects, are best described as mild symptoms as his bilateral upper extremity neuropathy, considered in isolation, causes only mild functional impairment.  Furthermore, the Board notes that a significant amount of the Veteran's pain is attributable to his fibromyalgia, discussed in a separate Board decision.  See October 2008 VA examination report (explicitly attributing "a significant share" of the Veteran's pain to his fibromyalgia); see also Mittleider, 11 Vet. App. at 182.

An assignment of a 20 percent disability rating for incomplete paralysis of the left upper extremity, a 20 percent disability rating for incomplete paralysis of the right upper extremity, and a 30 percent disability rating for limitation of motion of the cervical spine, the highest available under both diagnostic code 5290 (2003) and the General Formula for Rating Diseases and Injuries of the Spine, under the combined ratings table, 38 C.F.R. § 4.25, and in consideration of the bilateral factor as described in 38 C.F.R. § 4.26, would result in a disability rating of 58 percent, i.e., less than 60 percent.  Therefore, rating the Veteran's chronic orthopedic and neurological manifestations separately under either the old or the new criteria would not result in a higher disability rating. 

The Board has considered the applicability of other Diagnostic Codes, but as the evidence does not show vertebral fracture or unfavorable ankylosis, no there is no applicable Diagnostic Code used to rate cervical spine disabilities that would result in a rating greater than 60 percent for the Veteran's degenerative disc and joint disease of the cervical spine with residual chronic pain and sensory radiculopathy of the bilateral upper extremities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5287 (2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

As noted above, the Court's order directed the Board to award the Veteran a separate 10 percent disability rating for his thoracic spine disorder, diagnosed as degenerative disc and joint disease of the thoracic spine.  Therefore, a 10 percent disability rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  A 10 percent rating is the highest rating that can be assigned for chronic orthopedic symptoms of the thoracic spine under Diagnostic Code 5291 (2003).  As the Veteran's thoracic spine symptoms prior to September 26, 2003, considered in isolation, are productive of painful motion and muscle spasm only, and are not productive of any incapacitating episodes or neurological symptoms, a higher rating cannot be awarded under Diagnostic Code 5293 (2002) or 5293 (2003).  

Furthermore, the 10 percent rating is explicitly assigned for functional loss caused by painful motion.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  As such, the Veteran's limitation of motion due to pain has been considered in assigning the 10 percent evaluation and there is no additional documented range of motion lost that would warrant a higher rating due to pain.  The Board has also considered the holding in Burton v. Shinseki, 25 Vet. App. 1 (2011); as the Veteran is already in receipt of a minimally compensable rating, he is not entitled to a higher rating because of his actually painful joint under 38 C.F.R. § 4.59.


C.  Extraschedular Rating

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's degenerative disc and joint disease of the cervical spine with residual chronic pain and sensory radiculopathy of the bilateral upper extremities and degenerative disc and joint disease of the thoracic spine are not shown to cause any impairment that are not already contemplated by Diagnostic Codes 5291 (2003) and 5293 (2002), namely painful motion, functional loss, muscle spasm, and upper extremity neuropathy, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for 

consideration of an extraschedular rating is not warranted.


ORDER

Service connection for degenerative disc disease of the lumbar spine with sensory radiculopathy is granted. 

Entitlement to a rating of 60 percent, and not higher, for degenerative disc and joint disease of the cervical spine with residual chronic pain and sensory radiculopathy of the bilateral upper extremities is granted, subject to the laws and regulations governing the payment of monetary benefits

Entitlement to a separate 10 percent rating under Diagnostic Code 5291 (2002) for degenerative disc and joint disease of the thoracic spine is granted, subject to the laws and regulations governing the payment of monetary benefits


REMAND

Unfortunately, a remand is required in this case with respect to the remaining issues.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

The issue of entitlement to a rating greater than 10 percent for the Veteran's service-connected degenerative disk and joint disease of the thoracic spine, as of September 26, 2003, is inextricably intertwined with the downstream issue of the rating assigned for the Veteran's lumbar spine disorder, to include degenerative disk and joint disease, status post laminectomy, with sensory radiculopathy, due to the amendment of the rating criteria for evaluating spine disorders, effective September 26, 2003.  This amendment to the rating code combined the thoracic and lumbar spine and, therefore, provides criteria for evaluating disabilities of the thoracolumbar spine as one, combined, disability.  See Cullen v. Shinseki, 24 Vet. App. 74, 82, fn. 4 (2010); see also 67 Fed. Reg. 56509-02 (proposing that the general rating formula exclude a separate set of criteria for the thoracic segment of the spine because the thoracic and lumbar segments ordinarily move as unit making it clinically difficult to separate the range of movement of one from that of the other).

When the Veteran files a claim for an increased rating, the Board will presume that he is seeking entitlement to the maximum rating allowable under the applicable law and regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, as the issue of the Veteran's rating for his lumbar spine disability is not before the Board, the determination of whether the Veteran would receive a higher rating if his thoracic spine rating was considered separately from his lumbar spine disability under the old regulations or together under the new regulations, effective September 26, 2003, cannot be resolved.  The issue of entitlement to a rating greater than 10 percent for the Veteran's thoracic spine disability as of September 26, 2003, must thereby be remanded as inextricably intertwined with the downstream issue of the Veteran's rating for his service-connected lumbar spine disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Also, the rating assigned for the Veteran's service-connected lumbar spine disability (and service-connected fibromyalgia awarded concurrently in a separate decision) may also effect the date of his schedular eligibility for a TDIU prior to September 13, 2007, that claim is also inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decisions awarding service connection for degenerative disc disease of the lumbar spine with sensory radiculopathy, and service connection for fibromyalgia.  

2.  Then, readjudicate the claims of entitlement to a rating greater than 10 percent for degenerative changes of the thoracic spine, as of September 26, 2003, and entitlement to a TDIU prior to September 13, 2007.  If any issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
	STEVEN D. REISS	C. CRAWFORD
	             Veterans Law Judge                                      Veterans Law Judge
            Board of Veterans' Appeals                          Board of Veterans' Appeals



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


